FILE COPY




                                In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00036-CR
                                 No. 02-20-00037-CR
                                 No. 02-20-00038-CR

                          DERRICK WALTON, Appellant

                                          V.

                              THE STATE OF TEXAS



                     On Appeal from the 362nd District Court
                               Denton County, Texas
            Trial Court Nos. F17-2958-431, F17-2959-431, F17-2960-431


                              ABATEMENT ORDER

      It has come to our attention that appellant’s brief has not been filed.

Appellant’s brief was originally due on August 19, 2020. This court has previously

granted four extensions of time to file appellant’s brief in this case. We have notified

the trial court judge and the attorneys of record that appellant’s brief has not been

filed, as required by rule 38.8(b). See Tex. R. App. P. 38.8(b). Because we have not
                                                                               FILE COPY




received a response to our prior notification and in accordance with rule 38.8(b), we

abate the appeal and remand this case to the trial court.

      The trial court shall conduct a hearing, with appellant and appointed counsel,

Kristin R. Brown, present. These persons may participate remotely, such as by

telephone, videoconference, or other appropriate and reasonable means, unless the

trial court determines that it is necessary to have the participants appear in person. At

the hearing, the court shall make the following findings on the record:


      1.     Determine whether appellant desires to prosecute the appeal;

      2.     Determine why appointed counsel has not filed a brief and
             whether counsel has abandoned the appeal;

      3.     If appointed counsel has not abandoned the appeal and appellant
             desires to continue the appeal, determine the exact date that
             counsel will file a brief on appellant’s behalf in the court of
             appeals;

      4.     Determine whether substitute counsel should be appointed to
             represent appellant and appoint substitute counsel, if necessary;1

      5.     Determine whether appellant desires to proceed pro se. If so,
             admonish appellant of the dangers and disadvantages of self-
             representation in accordance with Faretta v. California, 422 U.S.
             806, 835, 95 S. Ct. 2525, 2541 (1975), and Hubbard v. State, 739
             S.W.2d 341, 345 (Tex. Crim. App. 1987), and determine whether
             appellant’s decision to proceed pro se is competently and
             intelligently made; and


      1If  substitute counsel has been appointed to represent appellant, the
supplemental record shall reflect that substitute counsel has been notified of the
appointment. If appellant is incarcerated, the trial court shall also retain him in the
county for a reasonable period of time to allow substitute counsel an opportunity to
confer with appellant.
                                           2
                                                                                   FILE COPY




       6.     Make appropriate findings for the purpose of aiding this court in
              determining whether to initiate contempt proceedings against
              appellant’s counsel for noncompliance with this court’s notice
              requiring counsel to file an appellate brief by January 8, 2021. See
              Tex. R. App. P. 38.8(b)(2)–(4).

       7.     Take any other measures that the trial court deems necessary to
              ensure appellant does not forfeit his right to appeal.

       The trial court shall file a record of the hearing in this court on or before

Friday, February 19, 2021. The record shall include a supplemental reporter’s record

and supplemental clerk’s record. Upon our receipt of the supplemental record, the

appeal of this cause shall be reinstated automatically without further order.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court judge, the trial court clerk, and the court reporter.

       Dated January 20, 2021.

                                                         Per Curiam




                                             3